Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Yeo, Korean Publication No. 2014-0017831 and Park et al., U. S. Patent Publication No. 2012/0066419) do not teach nor suggest in detail a vehicle head unit interworking with mobile device comprising displaying an image corresponding to a video signal transmitted from the mobile device and controller to determine whether to allow or disallow new interworking request wherein, if the new interworking request is for a wired interworking and is received from the mobile device by the wired communication module when the head unit interworks wirelessly with the mobile device through the wireless communication module, the controller allows the new interworking request for the wired interworking, wherein, if the new interworking request for the wired interworking is received from the another mobile device by the wired communication module when the head unit interworks wirelessly with the mobile device through the wireless communication module, the controller disallows the new interworking request for the wired interworking; and wherein, if the new interworking request is for a wireless interworking and is received from the mobile device or the another mobile device by the wireless communication module when the head unit interworks with the mobile device in a wired manner through the wired communication module, the controller disallows the new interworking request for the wireless interworking. Yoa and Park respectively only . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.     Claims 1, 5-15 and 19-29 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444